Citation Nr: 0618040	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, claimed as a back 
condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to 
September 1958, May 1964 to May 1967, and from November 1990 
to February 1991.  He also served in the Georgia Army 
National Guard until April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and was remanded in 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if action is required on his part.

In June 2004 statement, the veteran said that he is 
"crippled in his left foot," has a left leg brace, and that 
he has "no reflex in [his] legs."  This matter is REFERRED 
to the RO for appropriate action.


REMAND

PTSD.  The veteran served in Vietnam from May 6, 1965 to May 
5, 1966.  He reportedly helped to move injured soldiers from 
air-vac flights to the 8th Field Hospital in Nha Trang.  He 
stated that the hospital was under mortar attack in or around 
September 1965.  The U.S. Armed Services Center for Research 
of Unit Records verified that Nha Trang, the base camp for 
the 8th Field Hospital, was subjected to three mortar 
attacks, on June 28, 1965, August 2, 1965, and December 26, 
1965, although attack on the hospital itself, as alleged, has 
not been verified.  

An appropriate inquiry here is whether a definite, verified 
diagnosis of PTSD is warranted consistent with 38 C.F.R. 
§ 4.125a, and if so, whether it is attributable to service in 
Vietnam.  38 C.F.R. § 3.304(f) (2005).  VA clinical records 
from the mid-1990s forward reflect multiple diagnoses, to 
include depressive and generalized anxiety disorders, as well 
as PTSD based on an unconfirmed stressor allegation.  On 
remand, an examination is warranted to determine whether, 
based on what has been confirmed (physical presence in 
Vietnam in 1965 during the three mortar attacks in Nha Trang, 
the base camp for 8th Field Hospital), the veteran does have 
PTSD, and if so, whether it is due to service in Vietnam.  

Lumbar Disability.  In October 1966, the veteran incurred a 
back injury while lifting a heavy footlocker.  At that time, 
he said he had had intermittent low back pain since about 
four years prior, which would date the onset of pain around 
1962, between the first (1958) and second (1964-67) service 
periods.  The record does not reflect service medical records 
from active duty in 1958; he does not contend he had had a 
back injury in 1958, nor any traumatic back injury before 
1966.  He was discharged from care in November 1966, a month 
after the injury, and was diagnosed then with acute 
lumbosacral strain.  The April 1967 separation medical 
examination report reflects a diagnosis of herniated nucleus 
pulposus L-5, asymptomatic following conservative therapy.        

Post service, the veteran had civilian job injuries in 1986 
and in 1993.  He reported during the December 1994 VA 
examination that he had missed work for three months after 
the 1993 injury (lifting boxes while working for Frito Lay).  
In 1993, Dr. Axelrod diagnosed him with L4-5 and L5-S1 DDD 
based on magnetic resonance imaging (MRI) test results.  The 
1986 accident reportedly caused him to miss work for six 
months.  See Dr. Axelrod's February 1993 report.  Multiple VA 
radiology reports from 1994 forward document DDD.

In essence, the issues here are whether the current 
disability is due to the 1966 injury, and the role, if any, 
of subsequent injuries, in possible intercurrent causation.  
The veteran contends that he had had back symptoms 
intermittently after 1966 ("approximately every three to 
five years" - see February 2003 VA medical examination 
report), before the subsequent job injuries.    


The February 2003 VA examination report concluded with the 
statement: Based on this information, it would appear to be 
at least as likely as not that the etiology of any 
degenerative disc disease at lumbar 5 is not related to the 
veteran's service-connected symptoms.  Clarification of this 
statement is needed.  Considered within the context of the 
report, the opinion seems to be unfavorable.  However, read 
literally, it is not absolutely clear whether the examiner 
means an etiological link is, or is not, warranted.  
Preferably, the file should be referred to the examiner who 
conducted the February 2003 examination for clarification.  
If he is unavailable, another orthopedic examination should 
be scheduled to obtain a nexus opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any 
additional, and more contemporaneous, VA 
clinical records.

2.  PTSD - Schedule a VA examination by a 
qualified mental disorders specialist.   
Tell the examiner that, of the claimed 
stressors, what has been verified is the 
veteran's physical presence in Nha Trang, 
Vietnam, in June, August, and December 
1965, when the base camp of the 8th Field 
Hospital came under mortar attack.  He has 
not contended that himself witnessed a 
mortar attack, or that he himself was 
injured during an attack.  He does contend 
moving wounded soldiers arriving by air-
vac to the hospital is what caused his 
PTSD.  

The examiner should first determine 
whether the veteran meets diagnostic 
criteria for PTSD consistent with 
38 C.F.R. § 4.125a and Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  If PTSD is 
diagnosed, the examiner should specify 
which specific stressor is the basis for 
the diagnosis, whether the stressor found 
to be established by the record was 
sufficient to produce a diagnosis of PTSD, 
and whether there is a link between 
current symptoms and verified stressor.  
The examiner should express an opinion as 
to whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
PTSD, if diagnosed, is the result of 
active service.

The claims folder, which should include a 
complete copy of this remand order, must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  A 
complete rationale should be provided for 
any opinion given. 

3.  Lumbar Disability - If the VA medical 
examiner who conducted the 2003 
examination is available, then refer the 
entire claims file, which should include a 
complete copy of this remand order, to 
that examiner and ask him to clarify 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) there 
is an etiological link between active 
service, and in particular the October 
1966 back injury, and current lumbar DDD. 

If the doctor who conducted the February 
2003 examination is NOT available, then 
schedule the veteran for a VA orthopedic 
examination to consider his medical 
history as documented in the claims 
folder, and then diagnose him as to 
present complaints of low back pain.  All 
indicated examinations should be 
performed.  Then, the examiner should 
opine whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
any present diagnosis is etiologically 
related to the October 1966 injury.  

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, he 
should so state and explain why.  Any 
opinion given should be supported by 
complete rationale.  

4.  Then re-adjudicate the issues on 
appeal.  If the decision remains 
unfavorable, then provide the veteran and 
his representative an updated Supplemental 
Statement of the Case that discusses 
applicable law and regulations and summary 
of evidence of record.  Given them an 
appropriate opportunity to respond.  Then, 
if in order, return the case to the Board.  

The failure to report for any scheduled examination, 
without good cause, could result in the denial of this 
claim.   38 C.F.R. § 3.655 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





